This is an application to review a proceeding of the Industrial Commission of Utah. The commission denied plaintiff's application for compensation upon the ground that dependency upon the deceased employee was not established. This application presents the same questions that were presented *Page 194 
in Kavalinakis v. Ind. Comm. (Utah) 246 P. 698, just decided and not yet [officially] reported.
Upon the authority of that case, the decision of the Industrial Commission in this case must be, and it accordingly is, affirmed.
GIDEON, C.J. and THURMAN, FRICK, and CHERRY, JJ., concur.